DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKee [1916983], further in view of Fechter [20150245741] and Fraioli [4702693].
With respect to claim 1, McKee discloses: A hydrogen gas burner comprising: a first pipe (10) extendable into an oven chamber (page 1, right column, line 64-67), the first pipe including a plurality of through-holes (14) in a sidewall thereof and along a portion of a length thereof, fluidly communicating an interior of the first pipe with an exterior thereof; a combination gas valve and pressure regulator (28) connected to an inlet of the first pipe, the combination gas valve and pressure regulator being configured to fluidly connect a source of hydrogen gas (via line 26) with the interior of the first pipe at a predetermined pressure, such that the hydrogen gas flows into the first pipe from the inlet thereof and exits out of the first pipe through the plurality of through-holes [page 2, left column, lines 27-46]; and a second pipe (44) extendable into the oven chamber, the second pipe having a plurality of apertures (45) along a portion of a length of a sidewall thereof and fluidly communicating an interior of the second pipe with an exterior thereof, the second pipe being configured to fluidly connect at an inlet thereof with a source of air (via line 52), such that the air flows into the second pipe from the inlet thereof and exits out of the second pipe through the apertures [see FIGs 1 and 2, page 1, right column, line 72-page 2, left column, line 53, page 2, right column, line 106-130].
McKee further discloses:
{cl. 2} The burner of claim 1, wherein the first pipe and the second pipe are coplanar and extend parallel to one another [see FIG 2].
{cl. 3} The burner of claim 1, wherein the second pipe is positioned on an opposite side of the first pipe from the plurality of through-holes, and the apertures face toward the first pipe [see FIG 1].
{cl. 4} The burner of claim 1, wherein the apertures are coplanar with the plurality of through-holes [see FIG 1].
{cl. 5} The burner of claim 1, wherein the apertures span a length substantially equal to the portion of the length of the first pipe having the plurality of through-holes [see FIG 1].
{cl. 6} The burner of claim 1, wherein the second pipe includes a ribbon along the portion of the length of the sidewall thereof, the ribbon defining the apertures (lines 64-67).
{cl. 7} The burner of claim 1, wherein at least one of the first pipe and the second pipe is substantially cylindrical [see FIG 2].
{cl. 8} The burner of claim 1, wherein the plurality of through-holes (44) are arranged in at least one row along the portion of the length of the first pipe [see FIG 1].
{cl. 9} The burner of claim 1, wherein the plurality of through-holes (14) are arranged in a single row along the portion of the length of the first pipe [see FIG 1].
Regarding the hydrogen limitation, it is considered that any gas source can be configured to connect to the burner, and therefore it is understood to not be explicitly disclosed by McKee. 
Fechter makes up for the deficiency of teaching a hydrogen source by disclosing a grill burner (109) capable of burning a hydrogen fuel [see abstract, FIG 3, paragraph 0016-0017]. It would have been obvious at the time of filing the invention to a person of 
It is also noted, that ignition must occur for the combustion process, but it is not explicit that an ignitor is provided to create an electrical spark.
Fraioli makes up for the ignitor deficiency by teaching:
an igniter (26’) configured to provide an electrical spark adjacent at least one of the plurality of through-holes, and, in turn, ignite and initiate combustion of the hydrogen gas exiting from the plurality of through-holes (46) [see FIG 6, col 7, line 45-58]. It would have been obvious at the time of filing the invention to modify the burner of McKee with the teachings of Fraioli because provides an ignitor near a gas outlet to ensure proper ignition and prevent a loss of gas.
With respect to claim 10, McKee discloses: A gas burner comprising: a first pipe (10) extendable into an oven chamber (page 1, right column, line 64-67), the first pipe including a plurality of through-holes (14) in a sidewall thereof and along a portion of a length thereof, fluidly communicating an interior of the first pipe with an exterior thereof; a combination gas valve and pressure regulator (28) connected to an inlet of the first pipe, the combination gas valve and pressure regulator being configured to selectively, fluidly connect a source of hydrogen gas with the interior of the first pipe at a predetermined pressure to selectively permit the hydrogen gas (via line 26) to flow into the first pipe from the inlet thereof and exit out of the first pipe through the plurality of through-holes [page 2, left column, lines 27-46]; a second pipe (44) extendable into the oven chamber, the second pipe having a ribbon (45) extending along a portion of a 
McKee further discloses:
{cl. 11} The burner of claim 10, wherein the second pipe is positioned on an opposite side of the first pipe from the plurality of through-holes, and the ribbon faces away from the first pipe [see FIG 1].
{cl. 12} The burner of claim 10, further comprising a combination gas valve and zero- pressure regulator (28) in fluid communication with an inlet of the mixing valve, the combination gas valve and zero-pressure regulator configured to selectively permit or prohibit flow of the fuel gas from the source of the fuel gas to the mixing valve [lines 29-39].
Regarding the hydrogen limitation, it is considered that any gas source can be configured to connect to the burner, however it is understood to not be explicitly disclosed by McKee. 
Fechter makes up for the deficiency of teaching a hydrogen source by disclosing a grill burner (109) capable of burning a hydrogen fuel [see abstract, FIG 3, paragraph 0016-0017]. 
Fechter further teaches:
{cl. 13} The burner of claim 10, wherein the fuel gas comprises natural gas, a mixed blend of natural gas and hydrogen gas, propane or a mixed blend of propane and hydrogen gas [paragraph 0016, although Hydrogen is exclusively used in Fechter, knowledge is provided, albeit undesirable because of the contaminants created, a mixture of gas and air is known to be commonly used for grilling/cooking purposes].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the burner of McKee with the teachings of Fechter because Fechter provides a hydrogen gas burner for cooking, therein providing a low pollutant heat source.
It is also noted, that ignition must occur for the combustion process, but it is not explicit that an ignitor is provided to create an electrical spark.
Fraioli makes up for the ignitor deficiency by teaching:
a first igniter (26) configured to selectively provide an electrical spark adjacent at least one of the plurality of through-holes (46), and, in turn, selectively ignite and initiate combustion of the hydrogen gas exiting from the plurality of through-holes;
and a second igniter (26’) configured to selectively provide an electrical spark adjacent the ribbon, and, in turn, selectively ignite and initiate combustion of the mixed air and fuel gas exiting from the ribbon [see FIG 6, col 7, line 45-58]. It would have been obvious at the time of filing the invention to modify the burner of McKee with the teachings of Fraioli because provides multiple ignitors near a gas outlet to ensure proper ignition and prevent a loss of gas, while allowing for multi-directional flame output.
Allowable Subject Matter
Claim 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 14-20 are indicated as being allowable. A disclosure or teaching of a rotatable ribbon burner is not seen in McKee or the teaching references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AVINASH A SAVANI/
Primary Examiner, Art Unit 3762     

2/16/2022